            Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 1 of 33




                                                             The Honorable Robert S. Lasnik
1

2

3

4

5

6

7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    ANDREA SCHMITT; ELIZABETH
     MOHONDRO; and O.L. by and through her                 NO. 2:17-cv-01611-RSL
10
     parents, J.L. and K.L., each on their own behalf,
11   and on behalf of all similarly situated
     individuals,
12                                                         FOURTH AMENDED
                          Plaintiffs,                      COMPLAINT
13
                                                           (CLASS ACTION)
14
            v.

15   KAISER FOUNDATION HEALTH PLAN OF
     WASHINGTON; KAISER FOUNDATION
16   HEALTH PLAN OF WASHINGTON OPTIONS,
     INC.; KAISER FOUNDATION HEALTH PLAN
17
     OF THE NORTHWEST; and KAISER
18   FOUNDATION HEALTH PLAN, INC.,

19                        Defendants.
20
                                        I.   INTRODUCTION
21
           1.     An estimated 48 million Americans have a hearing loss that measurably
22
     interferes with their ability to understand speech. The vast majority of those people take
23
     no action – indeed, most are likely unaware that they have a deficit. Others, though,
24
     experience a reduction in their ability to undertake important daily activities, and seek
25

26
                                                                        SIRIANNI YOUTZ
                                                                  SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 1                     3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                       SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 2 of 33




1    to remedy that situation through an evaluation for, and fitting of, hearing aids and/or

2    other treatment.

3           2.     Hearing aids improve health and life for many people. People who wear

4    hearing aids do so because they find that otherwise, they are significantly limited in their

5    ability to work, participate in daily activities or to engage socially. They are rarely, if

6    ever, sought unnecessarily because hearing aids are not comfortable, affordable, or

7    stylish. Indeed, they are highly stigmatized as associated with old age and disability.

8    Virtually everyone who obtains professionally prescribed and fitted hearing aids is a

9    person with a disability within the meaning of the Affordable Care Act’s Section 1557,

10   which incorporates, through Section 504, the definitions of disability found in the

11   Americans with Disabilities Act as amended in 2008.

12          3.     Health policies issued by defendants Kaiser Foundation Health Plan of

13   Washington, Kaiser Foundation Health Plan of Washington Options, Inc., Kaiser

14
     Foundation Health Plan of the Northwest, and Kaiser Foundation Health Plan, Inc.

15
     (“Kaiser”) specifically exclude coverage for all treatment associated with hearing loss

16
     (i.e., hearing aids, examinations and associated services) except for cochlear implants.

17
     (Hereinafter the “Hearing Loss Exclusion” or “Exclusion”). Plaintiffs initially alleged

18
     that the Exclusion violates Section 1557 of the Affordable Care Act, which bars health

     insurers from discriminating on the basis of disability. This Court granted defendants’
19
     motion to dismiss without leave to amend, reasoning that the Exclusion is not
20
     discriminatory because it applies both to people whose hearing loss would qualify as a
21
     disability and to people without a hearing disability.
22
            4.     The Ninth Circuit reversed and remanded the case with a directive that
23
     plaintiffs be allowed to amend to show “that the [E]xclusion is likely to predominately
24
     affect disabled persons,” Schmitt v. Kaiser, 965 F.3d 945, 959, n. 8 (9th Cir. 2020), and that
25

26
                                                                           SIRIANNI YOUTZ
                                                                     SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 2                        3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                          SEATTLE, WASHINGTON 98121
                                                                      TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 3 of 33




1    coverage for cochlear implants fails to meet the needs of most people with hearing loss.

2    Id. at 959. For reasons set forth in this Amended Complaint, plaintiffs allege that virtually

3    all people who wear professionally prescribed hearing aids are “disabled” under the

4    pertinent federal definition, and that very few of those individuals with disabling

5    hearing loss can have their needs met by treatment with cochlear implants.

6           5.     Since this case was originally filed, the Washington Legislature has passed

7    its own broad anti-discrimination statute that applies to health care plan design,

8    RCW 48.43.0128.     This statute prohibits all non-grandfathered health plans from

9    discriminating on the basis of “present or predicted disability,” or “health condition,” in

10   the design of benefits. Id. In 2020, the provision was expanded from individual and

11   small group plans to all “non-grandfathered” health plans, with an effective date of

12   June 11, 2020. Id. The statute is an additional “term” of the Kaiser’s health plans in

13   Washington. See RCW 48.18.510. Accordingly, plaintiffs plead an additional Breach of

14
     Contract claim due to Kaiser’s ongoing violation of RCW 48.43.0128.

15                                          II.   PARTIES

16
            6.     Andrea Schmitt. Plaintiff Andrea Schmitt is diagnosed with disabling

17
     hearing loss. Schmitt is insured under a Kaiser Foundation Health Plan of Washington

18
     insured health plan that was issued and delivered in King County, Washington.

19
     Schmitt’s health coverage is through her employment at Columbia Legal Services, which

20
     is headquartered in Seattle, Washington.

            7.     Elizabeth Mohundro. Plaintiff Elizabeth Mohundro is diagnosed with
21
     disabling hearing loss. Mohundro was insured under a Kaiser Foundation Health Plan
22
     of Washington Options Inc. health plan that was issued and delivered in King County
23
     Washington. Mohundro’s coverage was through her employment at World Association
24
     for Children and Parents (WACAP), a nonprofit international adoption and child
25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 3                       3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                         SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 4 of 33




1    assistance agency headquartered in Renton, Washington. On April 1, 2019, WACAP

2    merged with another agency named Holt International Children’s Services. As a result

3    of the merger, her health coverage was changed from Kaiser to Providence Health Plan.

4           8.     O.L. by and through her parents J.L. and K.L. Plaintiff O.L. is a twelve-year

5    old child with disabling hearing loss. O.L. is insured in a Kaiser Foundation Health Plan

6    of Washington Options, Inc. health plan issued and delivered in Seattle, Washington

7    through her mother’s employment at Richmark Label, a Seattle label manufacturer.

8           9.     Kaiser. Defendants Kaiser Foundation Health Plan of Washington, Kaiser

9    Foundation Health Plan of Washington Options, Inc. and Kaiser Foundation Health Plan

10   of the Northwest are health care service carriers that do business in the state of

11   Washington. Kaiser Foundation Health Plan of Washington and Kaiser Foundation

12   Health Plan of Washington Options do business in King County, Washington. Based on

13   information and belief, all three are wholly-owned subsidiaries of Kaiser Foundation

14   Health Plan, Inc., a California nonprofit corporation. For the purpose of this Complaint,

15   all are referred to as a single defendant, “Kaiser.”

16                                III.   JURISDICTION AND VENUE

17
            10.    This action arises under the Patient Protection and Affordable Care Act

18
     (“Affordable Care Act” or “ACA”) § 1557, 42 U.S.C. § 18116.

19
            11.    Jurisdiction of this Court also arises pursuant to 28 U.S.C. §§ 1331, 1343.

20
     Jurisdiction for Plaintiffs’ breach of contract claim arises under 28 U.S.C. § 1367.

            12.    Venue is proper under 28 U.S.C. § 1391(b)(1) and (2), because, inter alia, a
21
     defendant resides or may be found in this district and a substantial part of the events
22
     giving rise to the claims occurred in King County, Washington.
23

24

25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 4                       3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                         SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 5 of 33




                                  IV. NATURE OF THE CASE
1
           13.    Plaintiffs seek to end Kaiser’s standard discriminatory practice of generally
2
     excluding benefits for treatment of hearing loss, except for cochlear implants.
3
     Specifically, when this lawsuit was filed, Kaiser’s insured health plans in Washington
4
     contain the following benefit exclusion:
5
                   Hearing
6                  Examinations and     Preferred Provider
                   Hearing Aids         Network                Out of Network
7
                   Hearing aids         Not covered;           Not covered;
8
                   including hearing    Member pays 100%       Member pays 100%
9                  aid examinations.    of all charges         of all charges

10                 Exclusions: Programs or treatments for hearing loss or
                   hearing care including, but not limited to, externally worn
11
                   hearing aids or surgically implanted hearing aids and the
12                 surgery and services necessary to implant them other than for
                   cochlear implants; hearing screening tests including but not
13                 limited to non-cochlear hearing aids (externally worn or
                   surgically implanted) and the surgery and services necessary
14
                   to implant them other than for cochlear implants; hearing
15                 screening tests required under Preventive Services.

16   See Dkt. No. 18, pp. 29 of 66 (emphasis in original and added). (In this Complaint, the
17   condition is referred hereafter to as “Hearing Loss” and Kaiser’s exclusion as the
18   “Hearing Loss Exclusion.”) Kaiser excludes benefits for Hearing Loss even when the
19   treatment is medically necessary to treat qualified individuals with disabilities such as
20   the named Plaintiffs. Kaiser applies its Hearing Loss Exclusion even though it covers
21   the same benefits for other health conditions, including coverage of outpatient office
22   visits and durable medical equipment or prosthetic devices.
23

24

25

26
                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 5                     3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                       SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
              Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 6 of 33




1             14.    In Kaiser’s 2020 health plan issued to Plaintiff Schmitt, the Exclusion is

2    worded differently but has essentially the same effect: 1

3           Hearing Examinations and        Preferred Provider
            Hearing Aids                    Network                    Out of Network
4
            Hearing exams for hearing       Hospital –                 Hospital – Inpatient:
5
            loss and evaluation and         Inpatient:
                                                                       After Deductible,
6           diagnostic testing for          After Deductible,          Member pays 50% Plan
            cochlear implants.              Member pays 10%            Coinsurance
7
                                            of Plan Coinsurance
            Cochlear implants or Bone                                  Hospital – Outpatient:
8           Anchor Hearing Aids             Hospital –
            (BAHA) when in                                             After Deductible,
9                                           Outpatient:
            accordance with                                            Member pays 50% of
10          KFHPWAO clinical criteria.      After Deductible,          Plan Coinsurance
                                            Member pays 10%
11          Covered services for            of Plan Coinsurance
            cochlear implants and
12
            BAHA include implant            Outpatient
            surgery, pre-implant            Services:
13
            testing, post implant follow-   Office visits:
14
            up, speech therapy,             Member pays $20
15
            programming and                 Copayment for
            associated supplies (such as    primary care
16          transmitter cable and           provider office visits
            batteries).                     or $35 Copayment
17
                                            for specialty care
18                                          provider office visits
                                            All other services
19
                                            including surgical
20                                          services: After
                                            Deductible, Member
21
                                            pays 10% Plan
22
                                            Coinsurance

23                                          Enhanced Benefit:

24

25      1The key difference is that in the 2020 Kaiser plan, Kaiser now covers Bone Anchored Hearing Aids
     (“BAHAs”) in addition to cochlear implants. See Appendix A, p. 28.
26
                                                                               SIRIANNI YOUTZ
                                                                         SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 6                            3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                              SEATTLE, WASHINGTON 98121
                                                                          TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 7 of 33




                                        Office visits:
1
                                        Member pays $10
2                                       Copayment for
                                        primary care
3                                       Provide office visits
                                        or $25 Copayment
4
                                        for specialty care
5                                       provider office visits

6                                       Deductible and
                                        coinsurance do not
7
                                        apply to primary
8                                       and specialty care
                                        office visits
9
                                        All other services,
10
                                        including surgical
11                                      services, After
                                        Deductible, Member
12                                      pays 10% Plan
                                        Coinsurance
13

14       Hearing aids including         Not covered;             Not covered; Member
         hearing aid examinations       Member pays 100%         pays 100% of all
15                                      of all charges           charges
16       Exclusions: Hearing care, routine hearing examinations, programs or
17
         treatments for hearing loss including but not limited to, externally worn
         hearing aids or surgically implanted hearing aids, and the surgery and services
18       necessary to implant them except as described above, and hearing screening
         tests required under Preventive Services.
19

20   See Appendix A, pp. 28-29. Kaiser excludes benefits for Hearing Loss even when the

21   treatment is medically necessary to treat qualified individuals with disabilities such as

22   the named Plaintiffs. Kaiser applies its Hearing Loss Exclusion even though it covers

23
     the same benefits for other health conditions, including coverage of outpatient office

24
     visits and durable medical equipment or prosthetic devices.

25

26
                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 7                     3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                       SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 8 of 33




1          15.    By excluding coverage of all treatment for hearing loss (except for cochlear

2    implants and, according to the 2020 Kaiser Plan, BAHAs), Kaiser engages in illegal

3    disability discrimination. The Affordable Care Act prohibits discrimination on the basis

4    of disability by covered entities, including health insurers like Kaiser. See 42 U.S.C.

5    § 18116. Specifically, Section 1557 provides that “an individual shall not, on the ground

6    prohibited under … Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794) be

7    excluded from participation in, denied the benefits of or be subjected to discrimination

8    under any health program or activity….” 42 U.S.C. § 18116(a) (emphasis added).

9          16.    Kaiser is a covered “health program or activity” that must comply with the

10   Affordable Care Act’s § 1557.

11         17.    Kaiser violates § 1557 and engages in illegal discrimination on the basis of

12   disability by designing its health plans to include the Hearing Loss Exclusion.

13         18.    Kaiser’s Hearing Loss Exclusion was an intentional, deliberate act. It was

14
     done without evaluating the service for efficacy, medical necessity or whether it is

15
     experimental or investigational, as Kaiser does with other excluded services.

16
           19.    This lawsuit seeks remedies under the Affordable Care Act arising out of

17
     Kaiser’s failure to comply with § 1557. It seeks a court order declaring Kaiser’s Hearing

18
     Loss Exclusion void and unenforceable, enjoining Kaiser from continuing to apply the

     Exclusion and requiring corrective notice to all Kaiser insureds concerning its required
19
     coverage of Hearing Loss. It also seeks damages stemming from Kaiser’s deliberate
20
     discriminatory exclusion of medically necessary care that, but for the application of its
21
     Exclusion, would otherwise be covered.
22
           20.    Kaiser’s Hearing Loss Exclusion also violates Washington’s “mini-Section
23
     1557,” RCW 48.43.0128. The Washington statute prohibits Kaiser from applying in its
24
     non-grandfathered health plans any benefit design that discriminates on the basis of
25

26
                                                                        SIRIANNI YOUTZ
                                                                  SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 8                    3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                      SEATTLE, WASHINGTON 98121
                                                                  TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 9 of 33




1    disability or health condition. Id. This state law enters into the Kaiser contracts of

2    insurance and eliminates all non-conforming terms, such as the Hearing Loss Exclusion.

3    RCW 48.18.510.

4          21.    This lawsuit also alleges that Kaiser breached its contract with Plaintiffs

5    and the proposed class when it failed to modify its non-grandfathered health plans,

6    including those in which Plaintiffs are enrolled, to comply with RCW 48.43.0128, by

7    eliminating the Hearing Loss Exclusion.

8                                   V.   CLASS ALLEGATIONS

9          22.    Definition of Class. The class consists of all individuals who:

10                (1) have been, are or will be insured under a health insurance
                      plan that has been, is or will be delivered, issued for
11
                      delivery, or renewed by (a) Kaiser; (b) any affiliate of
12                    Kaiser; (c) predecessors or successors in interest of any of
                      the foregoing; and (d) all subsidiaries or parent entities of
13                    any of the foregoing, at any time on or after October 30,
14
                      2014 and excluding Medicare Advantage plans; and
                  (2) have required, require or will require treatment for
15
                      Hearing Loss other than treatment associated with
16                    cochlear implants, or treatment associated with Bone
                      Anchored Hearing Aids (BAHAs) after Kaiser began to
17
                      provide coverage for BAHAs.
18
           23.    Size of Class. The class of Kaiser insureds who have required, require or
19
     will require treatment for Hearing Loss, excluding treatment associated with cochlear
20
     implants and for BAHAs, after Kaiser began providing such coverage, is so numerous
21
     that joinder of all members is impracticable.
22
           24.    Class Representatives Schmitt, Mohundro and O.L. At all relevant times,
23   named plaintiffs Schmitt, Mohundro and O.L. were enrollees in a Kaiser insured health
24   plan in the State of Washington. Plaintiffs Schmitt and O.L. remain enrolled in a Kaiser
25   insured health plan. All have disabling Hearing Loss that requires treatment other than
26
                                                                        SIRIANNI YOUTZ
                                                                  SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 9                     3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                       SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 10 of 33




1    with cochlear implants or BAHAs. All are “qualified individuals with a disability”

2    under the Affordable Care Act and Section 504 of the Rehabilitation Act. All require

3    outpatient office visits (such as to licensed audiologists) and durable medical equipment

4    and/or prosthetic devices (such as hearing aids) to treat their Hearing Loss. Consistent

5    with the written language of the policy, Kaiser confirmed to each Plaintiff that they had

6    no coverage for all benefits for Hearing Loss (except that related to cochlear implants)

7    including coverage of hearing aids and outpatient office visits to the audiologist because

8    of Kaiser’s Hearing Loss Exclusion.        Nonetheless, Plaintiffs Mohundro and O.L.

9    presented claims for treatment for hearing loss to Kaiser, which were denied by Kaiser

10   under the Hearing Loss Exclusion. Plaintiffs’ claims are typical of the claims of the other

11   members of the class. Plaintiffs Schmitt, Mohundro and O.L., by and through her

12   parents J.L. and K.L. will fairly and adequately represent the interests of the class.

13          25.    Common Questions of Law and Fact. This action requires a determination

14
     of whether Kaiser’s Hearing Loss Exclusion violates the requirements of the Affordable

15
     Care Act’s § 1557 and discriminates against Plaintiffs on the basis of their disability,

16
     Hearing Loss. Adjudication of this issue will in turn determine whether Kaiser may be

17
     enjoined from enforcing the Hearing Loss Exclusion, and found liable under the

18
     Affordable Care Act for injunctive relief, classwide damages and other relief. This action

     further requires a determination of whether Kaiser’s Hearing Loss Exclusion violates the
19
     requirements of RCW 48.43.0128 and discriminates against Plaintiffs on the basis of their
20
     disability. Finally, this action requires a determination of whether Kaiser breached its
21
     contracts with Plaintiffs and the class by designing and applying a written exclusion that
22
     is rendered void and unenforceable by RCW 48.18.200(2), RCW 48.43.0128, and other
23
     Washington law.
24

25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 10                      3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                         SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 11 of 33




1           26.    Kaiser Has Acted on Grounds Generally Applicable to the Class. Kaiser,

2    by imposing a uniform exclusion of all coverage for Hearing Loss except for cochlear

3    implants and BAHAs, after Kaiser began providing such coverage, has acted on grounds

4    generally applicable to the class, rendering declaratory relief appropriate respecting the

5    whole class. Certification is therefore proper under FRCP 23(b)(2).

6           27.    Questions of Law and Fact Common to the Class Predominate Over

7    Individual Issues. The claims of the individual class members are more efficiently

8    adjudicated on a classwide basis. Any interest that individual members of the class may

9    have in individually controlling the prosecution of separate actions is outweighed by the

10   efficiency of the class action mechanism. Upon information and belief, there has been

11   no class action suit filed against these defendants for the relief requested in this action.

12   This action can be most efficiently prosecuted as a class action in the Western District of

13   Washington, where several of the Kaiser defendants have their principal place of

14
     business, do business, and where the disputed health insurance plans were issued.

15
     Plaintiffs also reside in the Western District of Washington. Issues as to Kaiser’s conduct

16
     in applying standard policies and practices towards all members of the class

17
     predominate over questions, if any, unique to members of the class. Certification is

18
     therefore additionally proper under FRCP 23(b)(3).

            28.    Class Counsel. Plaintiffs have retained experienced and competent class
19
     counsel.
20

21                                 VI.   FACTUAL BACKGROUND

22   A.     Kaiser’s Hearing Loss Exclusion Predominately Affects Disabled Persons

23                 Hearing Aids Under Washington Law

24
            29.    Washington state law defines “hearing instrument,” as “any wearable

     prosthetic instrument or device designed for or represented as aiding, improving,
25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 11                      3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                         SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 12 of 33




1    compensating for, or correcting defective human hearing and any parts, attachments, or

2    accessories of such an instrument or device,” RCW 18.35.010(12). “Hearing instruments”

3    are different from volume-amplifying “assistive listening systems,” RCW 18.35.010(1).

4    Hearing aids are “hearing instruments” within the meaning of Washington law.

5           30.     The fitting and dispensing of hearing instruments is limited by law to

6    licensed audiologists and licensed hearing-aid specialists. RCW 18.35.020. Audiologists

7    must have doctoral-level education and experience, https://www.doh.wa.gov/

8    LicensesPermitsandCertificates/ProfessionsNewReneworUpdate/Audiologist/License

9    Requirements (last visited 10/9/20) Hearing-aid specialists must have two years of

10   college-level education plus supervised experience, RCW 18.35.040, and pass a state-

11   mandated examination, RCW 18.35.070. Both licensed audiologists and hearing-aid

12   specialists are defined as “hearing health care professionals.” RCW 18.35.010(11).

13          31.     For purposes of this Complaint, “hearing instrument” and “hearing aid”

14   are used interchangeably to mean devices prescribed by hearing health-care

15
     professionals, and do not include self-prescribed and self-fitted products such as

16
     Personal Sound Amplification Products (PSAPs) or over-the-counter products marketed

17
     as “hearing aids.”

18                  The Definition of Disability Under Federal and State Law

19
            32.     For purposes of § 1557, disability” is defined and construed according to

20
     Section 504 of the Rehabilitation Act, which, in turn “incorporates the definition of

     disability in the Americans with Disabilities Act (ADA), as amended.” 45 C.F.R.
21
     § 92.102(c).
22
            33.     The Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., as amended
23
     in 2008, defines “disability” as “a physical or mental impairment that substantially limits
24
     one or more major life activities of such individual,” 42 U.S.C. § 12102(1)(A) (emphasis
25

26
                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 12                     3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                        SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 13 of 33




1    added), a singular and specific reference to activities actually undertaken by the

2    individual in question.

3               34.   “Major    life   activities”   include,   among    other      things,       “hearing,

4    communicating and working.” 42 U.S.C. § 12102(2)(A).

5               35.   The presence of a disability is to be assessed “without regard to the

6    ameliorative effects of mitigating measures such as … hearing aids or cochlear

7    implants.” 42 U.S.C. § 12102(4)(E)(i)(I). The question in assessing a hearing disability

8    under the ADA is not what the person can do with hearing aids, but rather, what the

9    person cannot do without hearing aids.

10              36.   The applicable regulations state that the term “substantially limits” is to be

11   construed “broadly,” is not meant to be a “demanding standard,” 29 C.F.R.

12   § 1630.2(j)(1)(i).

13              37.   The definition of “disability” under Washington law is broader than the

14
     ADA definition. See RCW 49.60.040(7)(a) (“Disability means the presence of a sensory,

15
     mental or physical impairment that: (i) [i]s medically cognizable or diagnosable; or

16
     (ii) [e]xists as a record or history; or (iii) [i]s perceived to exist whether or not it exists in

17
     fact.”).

18
                38.   Under Washington law, a diagnosis with hearing loss is a “disability”

     because it is a physiological disorder or condition that affects the body systems listed in
19
     RCW 49.60.040(7)(c)(i). See Taylor v. Burlington N. R.R. Holdings, Inc., 193 Wn.2d 611, 617,
20
     444 P.3d 606 (2019).
21
                39.   Under both the federal and Washington definitions of “disability,”
22
     Plaintiffs Schmitt, Mohundro and O.L. are “disabled” due to their hearing loss.
23

24

25

26
                                                                              SIRIANNI YOUTZ
                                                                        SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 13                          3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                             SEATTLE, WASHINGTON 98121
                                                                         TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 14 of 33




                       Hearing and Hearing Loss
1
            40.        Hearing involves a complex process by which sound waves are converted
2
     to vibrations that are transmitted through the eardrum to the middle-ear bones, then to
3
     the fluid-filled cochlea in the inner ear. The cochlea contains tiny hair cells that respond
4
     to specific frequencies and emit microscopic electrical impulses to the auditory nerve,
5
     from      which       the      brain   decodes    the     sound.        https://www.asha.org/
6
     public/hearing/How-We-Hear/ (last visited 10/13/20). Hearing loss is the result of
7
     damage to one or more of those components. https://www.asha.org/public/
8
     hearing/Types-of-Hearing-Loss/. (last visited 10/13/20).
9
            41.        A common preliminary screening for hearing loss is a pure-tone test, in
10
     which subjects are presented with tones at different frequencies (pitches), measured in
11
     Hertzes (Hz), at increasing volume, measured in decibels (dB). The subjects are asked to
12
     indicate when they hear those tones. The threshold loudness at which a tone becomes
13
     audible      is     recorded      on   an    audiogram.     https://www.asha.org/public/
14
     hearing/audiogram/ (last visited 10/13/20).
15
            42.        The critical metric from an audiogram is the average decibel threshold in
16
     the frequencies involving speech, which are the frequencies of 500, 1,000, 2,000 and 4,000
17
     cycles per second, measured in Hertzes (Hz).
18
            43.        The generally accepted standard for normal hearing is a threshold of 25 dB.
19
     If the tones must be louder than 25dB to be audible, the subject has worse-than-normal
20
     hearing. An average decibel threshold greater than 25 dB in the speech frequencies is
21
     generally considered the point at which “hearing loss begins to impair communication
22
     in daily life,” Lin, et al., Hearing Loss Prevalence in the United States, Archives of Internal
23
     Medicine Vol. 14, No. 20 at pp. 1831-32, Nov. 14 (2011). https://jamanetwork.com/
24
     journals/jamainternalmedicine/fullarticle/1106004            (last         visited          10/13/20).
25
     Extrapolating from actual audiograms of a large and randomly selected population, Lin
26
                                                                              SIRIANNI YOUTZ
                                                                        SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 14                           3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                              SEATTLE, WASHINGTON 98121
                                                                          TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 15 of 33




1    et al. estimate that 48 million Americans age 12 and over have impairing hearing loss in

2    at least one ear. The prevalence of hearing loss, and particularly sensorineural hearing

3    loss (“SNHL”), is age-related, increasing from relatively small numbers in the 12-19 age

4    band (approximately 100,000 people nationally) to 5.7 million people age 60-69. Id.

5           44.    Based on information and belief, the proposed class includes few if any

6    individuals over the age of 65, since most, if not all, of Washington insured Kaiser

7    enrollees lose their private Kaiser coverage when they become eligible for Medicare,

8    even if they transfer to a Kaiser Medicare Advantage plan.

9           45.    There are varying degrees of hearing loss, ranging from mild to profound.

10   An individual with a speech-frequency average decibel threshold of 25-40 dB is classified

11   as having a mild loss, and may have some difficulty hearing softly voiced sounds. A

12   person with a moderate loss (40-70dB) will have difficulty understanding speech at

13   normal levels, a person with a severe loss (70-90dB) will hear almost no speech and a

14
     person with a profound loss (greater then 90dB) will hear almost nothing.

15
     https://www.cdc.gov/ncbddd/hearingloss/types.html (last visited 10/13/20).

16
            46.    Most people significantly underestimate their own degree of hearing loss

17
     because they have no way of knowing what they are not hearing, unless informed by

18
     others. Based on self-reports from large-sample interviews, the U.S. Census Bureau

     estimates that just under 9.2 million Americans under age 65 self-reported having
19
     “serious” difficulty hearing, including 3.6 million adults who self-report as being deaf.
20
     https://www.census.gov/content/dam/Census/library/publications/2018/demo/p
21
     70-152.pdf (last visited 10/13/20) (explanatory text at p.7 and charts on pp. 21 (adults)
22
     and 31 (children)).
23
            47.    The most common form of hearing loss is sensorineural hearing loss
24
     (“SNHL”), in which the inner-ear hair cells are damaged. https://www.asha.org/
25

26
                                                                        SIRIANNI YOUTZ
                                                                  SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 15                   3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                      SEATTLE, WASHINGTON 98121
                                                                  TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 16 of 33




1    public/hearing/Sensorineural-Hearing-Loss/ (last visited 10/13/20). That damage is

2    generally not correctible through surgery or medication, and can be mitigated only

3    through      hearing   aids   or,   in   extreme   cases,   cochlear      implants.             See

4    https://www.hearingloss.org/hearing-help/hearing-loss-basics/types-causes-and-

5    treatment/ (last visited 10/13/20). Schmitt, Mohundro and O.L. have SNHL.

6           48.     Conductive hearing loss occurs when damage to the outer or middle ear

7    prevents sound from reaching the inner ear. https://www.asha.org/public/

8    hearing/Conductive-Hearing-Loss/ (last visited 10/13/20).       Conductive hearing loss

9    can sometimes be corrected surgically, or can be addressed with a bone-anchored

10   hearing aid (BAHA), which bypasses the damaged middle-ear structures and transmits

11   sound directly to the cochlea and the hair cells. https://www.hopkinsmedicine.org/

12   otolaryngology/specialty_areas/hearing/hearing-aids/baha.html                (last         visited

13   10/13/20).

14          49.     Some people are diagnosed with both SNHL and conductive hearing loss.

15
     See https://www.healthyhearing.com/help/hearing-loss/types (last visited 10/13/20).

16                  Hearing Aids

17
            50.     Even people who acknowledge having “serious” hearing difficulties resist

18
     hearing aids, particularly people under 65. According to the Census Bureau, only 2.354

19
     million people under 65 – about 25% of the 9.2 million people who self-report serious

20
     hearing difficulties – have used hearing aids. https://www.census.gov/content/

     dam/Census/library/publications/2018/demo/p70-152.pdf, (last visited 10/13/20)
21
     (pp. 21 (children) and 31 (adults)).
22
            51.     The Hearing Industry Association, the trade group for hearing-aid
23
     manufacturers and distributors, conducts an annual survey of its members that asks,
24
     among other things, why people do or do not purchase hearing aids. The most recent
25

26
                                                                        SIRIANNI YOUTZ
                                                                  SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 16                    3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                       SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 17 of 33




1    survey indicates that in addition to cost concerns, people avoid hearing aids because

2    they consider hearing aids uncomfortable, unattractive and embarrassing, and because

3    they   believe   their   hearing    is   adequate.   https://www.audiologyonline.com/

4    articles/20q-understanding-today-s-consumers-26648, (last visited 10/13/20) (20Q

5    Consumer Insights, item #4).

6           52.    People who believe their hearing is adequate for their purposes, even if

7    their hearing is in fact impaired, have made a determination that their own major life

8    activities are not substantially limited by their hearing loss. They are therefore not people

9    with disabilities within the meaning of the Section 504 and ACA irrespective of their

10   actual degree of hearing loss. Conversely, virtually all people who seek or obtain hearing

11   aids do so because they have experienced limitations in their own life activities, such as

12   hearing, communicating, learning or working, which experiences make them people

13   with disabilities under Section 504 and ACA.

14
            53.    The needs of hearing disabled persons differ from the needs of persons

15
     whose hearing is merely impaired. Those who are disabled by their hearing loss

16
     experience its impact on their work, health and/or other daily activities of living. They

17
     seek treatment from hearing health care professionals to ameliorate their disabling

18
     condition.

            54.    Conversely, those whose hearing is impaired, but does not interfere with
19
     their major life activities, do not generally seek formal treatment from medical
20
     professionals, and rarely, if ever, seek hearing instruments.
21
            55.    Self-described and self-fitted hearing products not recommended by a
22
     hearing health care professional would fall within Kaiser’s exclusion for devices or
23
     treatment that is not “medically necessary,” which includes treatment provided
24
     (1) “primarily for the convenience of the patient,” (2) in the most appropriate level of
25

26
                                                                           SIRIANNI YOUTZ
                                                                     SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 17                      3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                         SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
             Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 18 of 33




1    service or supply which can be safely provided to the Member, (3) are appropriate and

2    consistent with the diagnosis and which, in accordance with accepted medical standards

3    in the State of Washington, could not be omitted without adversely affecting the

4    Member’s condition. Dkt. No. 18-1, p. 63 of 66; See Appendix A, pp. 75-76

5            56.   Thus, based upon the above data, and information and belief, if any non-

6    disabled enrollees with hearing loss seek coverage of hearing examinations and/or

7    hearing aids, and they meet Kaiser’s medical necessity standards but are still subject to

8    denial of their claims under Kaiser’s Hearing Loss Exclusion, the number of those

9    enrollees is extremely small, if they exist at all.

10           57.   Excluding coverage for hearing aids and hearing treatment exclusively or

11   almost exclusively affects people with disabling hearing loss as defined by both

12   Section 504, Section 1557 of ACA and RCW 48.43.0128.

13           58.   Based upon the above information and information and belief, Kaiser’s

14
     Hearing Loss Exclusion is rarely, if ever, applied to medically necessary claims

15
     submitted by non-disabled Kaiser enrollees. On information and belief, the internal

16
     records of Kaiser’s denial of claim under the Hearing Loss Exclusion will show that most,

17
     if not all, individuals denied are disabled for the reasons set forth herein.

18
             59.   Even if the Hearing Loss Exclusion is applied to claims submitted by non-

     disabled enrollees, Kaiser designed the Exclusion intentionally to deny services to
19
     insureds with disabling hearing loss.
20
             60.   Given Kaiser’s existing Medical Necessity definition which prohibits
21
     coverage that is not consistent with general medical standards, the only purpose of the
22
     Hearing Loss Exclusion is to eliminate coverage of medically necessary hearing
23
     treatment and equipment, e.g., the precise coverage needed by those disabled by hearing
24
     loss.
25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 18                      3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                         SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 19 of 33




1           61.     The design of the Hearing Loss Exclusion, uniquely and specifically

2    targeted at insureds with disabling hearing loss, was an intentional decision made by

3    Kaiser to ensure that the treatment needed by disabled insureds that would not be

4    denied under the medical necessity requirement, would nonetheless be excluded.

5           62.     The cost of hearing evaluations and hearing aids is relatively inexpensive

6    when compared to other treatment, including cochlear implants and BAHAs. The

7    average cost for hearing aids and associated services, including diagnosis, fitting and

8    adjustments,         is     less        than        $2,400        per          hearing             aid.

9    https://www.hearingtracker.com/how-much-do-hearing-aids-cost                      (last        visited

10   10/19/20). Cochlear implant costs, including the device and the surgery, range from

11   $50,000 to $100,000, depending on the hospital where the implantation is performed and

12   the features of the particular implant. https://health.costhelper.com/cochlear-

13   implant.html (last visited 10/19/20). The average cost of the surgery for a BAHA, and

14   the          sound          processor          is            between             $15,000-$25,000.

15
     https://www.healthyhearing.com/help/hearing-aids/bone-anchored                      (last      visited

16
     10/19/20).

17
            63.     In 2018, Washington’s Medicaid program added coverage of hearing aids

18
     and hearing examinations for adults. See Washington Health Care Authority Fiscal Note

     for    House         Bill   No.      1264      (2018),       at     https://fortress.wa.gov/
19
     FNSPublicSearch/GetPDF?packageID=47296 (last visited 10/12/20).                       Adding the
20
     benefit for nearly 1 million enrollees cost approximately $4 million annually, or just $0.33
21
     per person per month. Id.
22

23   B.     Cochlear Implants and BAHAs Do Not Serve the Needs of Most Individuals
            With a Hearing Disability.
24
            64.     A cochlear implant (“CI”) is a mitigating measure for a limited class of
25
     people with severe to profound SNHL. A CI bypasses the damaged hair cells in the inner
26
                                                                             SIRIANNI YOUTZ
                                                                       SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 19                        3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                           SEATTLE, WASHINGTON 98121
                                                                       TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 20 of 33




1    ear. A CI consists of an external microphone and processor that send electronic signals

2    to an array of electrodes embedded in a filament that is threaded into the cochlea. Those

3    electrodes substitute for the damaged hair cells by sending electronic impulses directly

4    to the auditory nerve, creating a sensation of sound. https://www.mayoclinic.org/

5    tests-procedures/cochlear-implants/about/pac-20385021 (last visited 10/13/20).

6           65.    The implantation is done under general anesthesia, often but not always

7    on an outpatient basis. The recipient must undertake a considerable effort at

8    rehabilitation to enable the brain to make sense of the information received through the

9    implant and “translate” it into recognizable sound.

10          66.    CI is only available to people with severe to profound hearing loss who

11   cannot be adequately treated with hearing aids. https://bulletin.entnet.org/article/

12   cochlear-implantation-who-is-a-candidate-in-2018/ (last visited 10/13/20).

13          67.    Using the same data as the prevalence estimate referenced in ¶44, Goman

14   and Lin determined the national prevalence of hearing loss by severity. See Appendix B,

15
     Adele M. Goman, Ph.D., Frank R. Lin, M.D., Ph.D., “Prevalence of Hearing Loss by

16
     Severity in the United States,” AJPH October 2016, Vol. 106, No. 10. They determined

17
     that 340,000 people age 12-59 have severe or profound losses, as do 360,000 people aged

18
     60-69. Making the extremely conservative assumption that half of the people in the 60-

     69 age group are under 65, that would indicate that roughly 520,000 people under 65
19
     would be potentially eligible for a CI, or just 5.6% of the 9.2 million people under 65 with
20
     self-reported hearing losses.
21
            68.    Cochlear-implant usage in practice is far less than the number of people
22
     who might be eligible. As of 2012, the last year for which data has been located, the
23
     National Institute on Deafness and Communication Disorders found that only 58,000
24
     U.S. adults had cochlear implants, just over 10% of those who might be eligible.
25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 20                     3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                        SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 21 of 33




1    https://www.nidcd.nih.gov/health/statistics/quick-statistics-hearing#:~:text=One%

2    20in%20eight%20people%20in,based%20on%20standard%20hearing%20examinations.

3    &text=About%202%20percent%20of%20adults,adults%20aged%2055%20to%2064 (last

4    visited 10/13/20).

5           69.    Cochlear-implant usage in children is higher – the NIDCD reported that

6    38,000 children under 18 have been implanted, or 3.2% of the 1,176,000 children with

7    self-reported hearing loss. As the NIDCD stated, implantation is more aggressive with

8    children because of the importance of providing access to sound during the years that

9    speech develops.

10          70.    Based on the data, cochlear implants treat the needs of only a very small

11   fraction of the total population of people with hearing loss. As a result, Kaiser’s coverage

12   of cochlear implants serves only a very small percentage of its enrollees with disabling

13   Hearing Loss. The inclusion of coverage for cochlear implants does not serve the needs

14
     of hearing disabled people as a group.

15
            71.    Similarly, BAHAs meet the needs of only a tiny portion of hearing disabled

16
     enrollees. It is a treatment for conductive and mixed hearing loss, as well as unilateral

17
     SNHL.        https://www.evms.edu/patient_care/specialties/ent_surgeons/services/

18
     otology/patient_education/bone_anchored_hearing_aids_baha/                   (last          visited

     10/20/20).
19
            72.    BAHAs meet the needs of only a tiny portion of hearing disabled enrollees.
20
     Current estimates are that 75,000 Americans have received BAHAs. Id. There is no
21
     breakdown of BAHA recipients by age. Based on the Census Bureau estimates that over
22
     18 million Americans of all ages self-report serious hearing loss, fewer than 1% treat that
23
     condition using BAHAs.
24

25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 21                     3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                        SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 22 of 33




1           73.    Of the estimated 18 million Americans of all ages who self-report serious

2    hearing loss, only 171,000 – less than 1% – are currently being treated by either CIs or

3    BAHA hearing aids. By comparison, according to the Census Bureau, some 8.3 million

4    Americans of all ages use hearing aids. Based on those numbers, CIs and BAHA hearing

5    aids   together   account   for   just   over   2%   of   treatments      for    hearing        loss.

6    https://www.census.gov/content/dam/Census/library/publications/2018/demo/p

7    70-152.pdf (last visited 10/14/20) (explanatory text at p.7 and charts on pp. 21 (adults)

8    and 31 (children)).

9    C.     Plaintiffs’ Need for Hearing Treatment

10          74.    Plaintiff Schmitt has a significant loss in the higher frequencies, and is

11   therefore unable to hear softly voiced consonant sounds like p, h, sh, ch, k, t, f, s and th.

12   She hears vowel sounds at normal volume, but without hearing many of the consonants,

13   she is unable to understand speech without her hearing aids.

14          75.    Without her hearing aids, Schmitt is significantly limited in the major life

15   activity of hearing. Among other things, she cannot understand her four-year-old child,

16
     hear her baby crying in the next room, have any conversations in a moving car, carry on

17
     a conversation in a noisy situation such as a busy restaurant, use the phone, hear a smoke

18
     alarm or any kind of warning beep, understand people speaking in a darkened room,

19
     use a drive-through window or go to a movie theater, live theater or concert and

20
     understand what is being said.

            76.    Without her hearing aids, Schmitt is significantly limited in the major life
21
     activity of working. She is an attorney with Columbia Legal Services, and works
22
     primarily with low-wage immigrants. Without hearing aids, she cannot participate in
23
     telephone conferences or remote proceedings, is extremely limited in a courtroom,
24
     cannot attend seminars or large meetings, cannot participate in group discussions,
25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 22                      3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                         SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 23 of 33




1    cannot speak Spanish to her clients either in person or over the telephone, cannot observe

2    or participate in legislative committee hearings and cannot review audio recordings.

3          77.    Schmitt got her first pair of hearing aids at age 16 when her mother

4    observed that Schmitt could not hear in the car even though her friends could. Schmitt

5    tried to participate in debate, but had great difficulty keeping up. She quit playing the

6    violin, again because she couldn’t keep up with the other students. She realized she had

7    trouble hearing on the phone. As a result of those limitations, she got hearing aids and

8    has used them ever since.

9          78.    Plaintiff Mohundro works as an international adoption counselor. Like

10   Schmitt, she has a high- and mid-frequency hearing loss that makes it difficult for her to

11   hear consonants and understand speech.

12         79.    Without her hearing aids, Mohundro is limited in the major life activity of

13   hearing. She cannot understand her children’s speech, cannot understand speech in a

14
     moving car or in a crowded place, and cannot tell that someone is speaking to her unless

15
     they initially attract her attention. She cannot hear warning beeps.

16
           80.    Without her hearing aids, Mohundro is limited in major life activities

17
     including her work. Much of her work is over the phone, and she cannot consistently

18
     follow conversations on the phone without her hearing aids. Without her aids, she

     cannot participate in group conversations or conversations in a noisy environment.
19
           81.    Mohundro got hearing aids at age 13 after failing hearing tests at school.
20
     She had considerable difficulties socially beginning in roughly fifth grade because she
21
     couldn’t participate fully in conversations. Other children thought she was ignoring
22
     them when they spoke, and her friends found it annoying that they had to repeat
23
     themselves so often when speaking to her.
24

25

26
                                                                        SIRIANNI YOUTZ
                                                                  SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 23                    3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                       SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
              Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 24 of 33




1             82.     Plaintiff O.L. has bilateral sloping moderate to severe hearing loss.

2    Newborn hearing screenings from birth through 12 months were inconclusive, but her

3    parents suspected that she had some hearing loss. She was diagnosed with hearing loss

4    after undergoing a sedated procedure to evaluate her hearing at Seattle Children’s

5    Hospital when she was 14 months old. She received her first hearing aids one month

6    later.

7             83.     Plaintiff O.L. wears her hearing aids all day, during all activities and at

8    home.          She uses the FM system at school and receives other educational

9    accommodations. She is enrolled at TOPS K-8 with a cohort of deaf and hard of hearing

10   students as well as typical hearing students and attends classes where there are sign

11   language interpreters. Although there are sign language interpreters in her classroom,

12   Plaintiff O.L. is a beginning learner of sign language; it is not her main method of

13   communication.

14
              84.     Plaintiff O.L. wears hearing aids full time but even with her hearing aids,

15
     she misunderstands approximately 20% of the words spoken. Without her hearing aids,

16
     she mishears approximately 40-50% of spoken words, and she can only have a

17
     conversation with people who are physically close to her and facing her while speaking.

18
     She has to work quite hard to keep up with her peers due solely to her hearing loss.

              85.      Without hearing aids she would not be able to participate successfully in
19
     school or other group activities because she would be unable to hear most of the
20
     communication. Loss of access to hearing aids would further impact her development,
21
     health and safety. For example, her uncorrected hearing is so limited that she cannot
22
     hear a fire alarm or talk on the telephone without hearing aids.
23
              86.     Plaintiff O.L.’s hearing aids and hearing evaluations have been repeatedly
24
     denied by Kaiser. For example, in 2019 and 2020, coverage for Plaintiff O.L.’s annual
25

26
                                                                           SIRIANNI YOUTZ
                                                                     SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 24                      3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                         SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 25 of 33




1    hearing evaluation at Seattle Children’s Hospital was denied, in whole or in part, due to

2    Kaiser’s Hearing Loss Exclusion. Both Kaiser explanations of benefits in 2019 and 2020

3    referenced the code “071.” The 2019 explanation of benefits further states the following

4    reason for denial of coverage: “071 – THE SERVICE REPORTED IS NOT A COVERED

5    SERVICE UNDER YOUR CONTRACT.”

6           87.    Plaintiff O.L. requires a new pair of hearing aids in 2020. Plaintiff and her

7    parents expect Kaiser to deny coverage of the claims for her new hearing aids based

8    upon the exclusion of coverage in their Kaiser plan.

9           88.    All three Plaintiffs are disabled under federal and state law.

10   D.     Class-wide Allegations

11          89.    During the relevant time periods, Schmitt, Mohundro, O.L. and members

12   of the class have been insured in one or more Kaiser insured plans.

13          90.    Plaintiffs Schmitt, Mohundro, O.L., and other members of the class have

14   been diagnosed with Hearing Loss, a physical impairment that limits a major life activity

15   so substantially as to require medical treatment. As a result, Schmitt, Mohundro and

16
     other members of the class are “qualified individuals with a disability.” See 28 C.F.R.

17
     § 39.103.

18
            91.    Plaintiffs Schmitt, Mohundro, O.L., and other members of the class have

19
     required, require and/or will require medical treatment for their Hearing Loss,

20
     excluding treatment with cochlear implants.

            92.    Kaiser is a “health program or activity” part of which receives federal
21
     financial assistance. 42 U.S.C. § 18116; 45 C.F.R. § 92.4.
22
            93.    As a result, Kaiser is a “covered entity” under the Affordable Care Act,
23
     § 1557.
24

25

26
                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 25                     3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                        SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 26 of 33




1           94.    Kaiser provided assurances to the U.S. Department of Health and Human

2    Services that it complies with the requirements of § 1557. See 45 C.F.R. § 92.5.

3           95.    It also provided similar statements to its Washington insured enrollees,

4    confirming that it complies with the requirements of § 1557.

5           96.    Despite these statements and assurances, Kaiser has designed, issued and

6    administered Washington health plans that exclude all benefits for Hearing Loss, except

7    for cochlear implants and BAHAs, to the extent Kaiser provided such coverage. Kaiser

8    continues to do so, to date.

9           97.    The Kaiser health plans in which Plaintiffs were and Schmitt and O.L.

10   presently are enrolled are “non-grandfathered health plans” as described in the

11   Washington Insurance Code.

12          98.    Kaiser’s non-grandfathered insured health plans must comply with the

13   requirements of RCW 48.43.0128.

14
            99.    Based upon the Hearing Loss Exclusion, Kaiser has a standard policy of

15
     denying coverage of medically necessary treatment and equipment for Schmitt,

16
     Mohundro and other members of the class, because the requested treatment and

17
     equipment would treat their diagnosed condition of Hearing Loss, and/or the treatment

18
     they seek is for “hearing treatment” and “hearing aids” such that the Exclusion is a form

     of intentional proxy discrimination.
19
            100.   Specifically, Kaiser designed the Hearing Loss Exclusion to target the
20
     health care needs of insureds with disabling hearing loss.
21
            101.   Non-disabled insureds rarely seek treatment for hearing loss. To the extent
22
     such insureds seek such treatment, their claims are already excluded under Kaiser’s
23
     medical necessity exclusion.    Only disabled insureds with hearing loss are denied
24
     medically necessary treatment for their condition under the Hearing Loss Exclusion.
25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 26                     3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                        SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 27 of 33




1           102.   Kaiser does not meet the needs of disabled enrollees with hearing loss by

2    permitting limited coverage for cochlear implants, and BAHAs, to the extent Kaiser

3    provided such coverage. As alleged above, cochlear implants and BAHAs only serve

4    the needs of a small percentage of Kaiser’s disabled insureds with hearing loss

5    (approximately 5% or fewer).

6           103.   As a result of its deliberate discriminatory actions, Kaiser insureds with

7    disabling Hearing Loss, like Schmitt, Mohundro, and O.L., do not receive coverage for

8    medically necessary outpatient office visits to audiologists or for medically necessary

9    hearing aids, a type of durable medical equipment or prosthetic device.

10          104.   Kaiser excludes all coverage for outpatient office visits and durable

11   medical equipment to treat Hearing Loss, even though it covers outpatient office visits,

12   durable medical equipment and prosthetic devices for other medical conditions.

13          105.   The application of Kaiser’s Hearing Loss Exclusion denies individuals with

14
     disabling Hearing Loss the benefits and health coverage available to other insureds,

15
     based on their disability, Hearing Loss.

16
            106.   As a direct result, Plaintiffs Schmitt, Mohundro, O.L., and members of the

17
     class have paid out-of-pocket for medically necessary treatment for their Hearing Loss,

18
     including audiology examinations and hearing aids. Other class members have been

     forced to forgo needed medical treatment due to Kaiser’s conduct.
19
            107.   No administrative appeal is required before this § 1557 claim may be
20
     brought. See 45 C.F.R. § 92.301(a); 81 Fed. Reg. 31441. In any event, such an appeal
21
     would be futile given Kaiser’s clearly articulated position. See Horan v. Kaiser Steel Ret.
22
     Plan, 947 F.2d 1412, 1416 (9th Cir. 1991).
23

24

25

26
                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 27                     3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                        SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 28 of 33




                                      VII. CLAIMS FOR RELIEF:
1
          COUNT I – VIOLATION OF AFFORDABLE CARE ACT § 1557, 42 U.S.C. § 18116
2
            108.     Plaintiffs re-allege all paragraphs above.
3
            109.     Section 1557, 42 U.S.C. § 18116 provides that “an individual shall not, on
4
     the ground prohibited under … section 504 of the Rehabilitation Act of 1973 … be
5
     excluded from participation in, denied the benefits of, or be subjected to discrimination
6
     under, any health program or activity, any part of which is receiving Federal financial
7
     assistance….”
8
            110.     Defendants receive federal financial assistance and are therefore a
9
     “covered entity” for purposes of Section 1557.
10
            111.     Plaintiffs are “qualified persons with a disability” under both Section 504
11
     and Section 1557.
12
            112.     Persons like Schmitt, Mohundro and O.L. who have disabling hearing loss
13
     are discriminated against by Kaiser because it applies the Hearing Loss Exclusion to
14
     deny coverage of medically necessary audiological examinations, a type of out-patient
15
     office visit, and coverage of medically necessary hearing aids, a type of durable medical
16
     equipment or prosthetic device. Under the exclusion, only or predominantly people
17
     with disabling Hearing Loss, a qualifying disability, are denied access to the benefits that
18
     they require.     Out-patient office visits and durable medical equipment/prosthetic
19
     devices are covered for many other health conditions under Kaiser’s policies.
20
            113.     As described above, Kaiser’s Hearing Loss Exclusion treats “hearing loss”
21
     as a proxy for disabling hearing loss, since the vast majority of treatment sought by
22
     hearing-disabled enrollees is excluded and few, if any, non-disabled Kaiser enrollees are
23
     subject to the Hearing Loss Exclusion.
24
            114.     Also, as alleged above, only a very small percentage of disabled hearing
25
     loss enrollees receive the treatment they need in the form of cochlear implants or BAHAs.
26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 28                     3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                        SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 29 of 33




1           115.   Accordingly, the Hearing Loss Exclusion is a form of proxy discrimination

2    since the “fit” between the Hearing Loss Exclusion and disabling hearing loss is

3    “sufficiently close” to make a discriminatory inference plausible. See Schmitt, 965 F.3d at

4    958-959.

5           116.   The drafting and inclusion of the Hearing Loss Exclusion was an inherently

6    intentional act. It was done for the purpose of excluding coverage for insureds with

7    disabling hearing loss since coverage for insureds with non-disabling hearing loss would

8    be excluded under Kaiser’s medical necessity clause. Kaiser understood that the only

9    way to exclude medically necessary services and supplies for hearing loss – services and

10   supplies that would only be provided to disabled insureds – was to put in place the

11   broad Hearing Loss Exclusion.

12          117.   The design and administration of the Hearing Loss Exclusion was an

13   intentional choice or, at the very least, the result of deliberate indifference to the effect it

14
     would have on its insureds with disabling hearing loss.

15
            118.   This discriminatory decision directly resulted in Kaiser retaining money

16
     that it would otherwise would have been required to pay to cover services and

17
     equipment for disabled insureds. Kaiser made this calculus as part of its underwriting,

18
     and decided that its desire to retain money outweighed the medically necessary needs

     of its insureds with disabling hearing loss.
19
            119.   By excluding coverage of all health care related to hearing loss (except for
20
     cochlear implants and in 2020 for BAHAs), Kaiser has discriminated, and continues to
21
     discriminate against Plaintiffs and the class they seek to represent, on the basis of
22
     disability, in violation of Section 1557.
23

24

25

26
                                                                            SIRIANNI YOUTZ
                                                                      SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 29                        3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                           SEATTLE, WASHINGTON 98121
                                                                       TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 30 of 33




               COUNT II – BREACH OF CONTRACT AND VIOLATION OF RCW 48.43.0128
1
               120.   Plaintiffs re-allege all paragraphs above.
2
               121.   All Washington health plan incorporate the relevant requirements of the
3
     Insurance Code as additional terms and conditions of the contract, rendering any non-
4
     conforming terms void. See RCW 48.18.200(2); Brown v. Snohomish Cty. Physicians Corp.,
5
     120 Wn.2d 747, 753, 845 P.2d 334, 337 (1993); accord UNUM Life Ins. v. Ward, 526 U.S. 358,
6
     376 (1999).
7
               122.   RCW 48.43.0128 forbids Kaiser’s health plans from discriminating “in its
8
     benefit design or implementation of its benefit design, … against individuals because of
9
     their … present or predicted disability, … or other health conditions” or otherwise
10
     “discriminate on the basis of …. disability.”
11
               123.   RCW 48.43.0128 renders Kaiser’s Hearing Loss Exclusion null and void,
12
     since the Exclusion is a form of benefit design discrimination targeted at disabled
13
     individuals with hearing loss.        Specifically, since the plaintiffs are disabled under
14
     Washington law, and Kaiser’s health plans are subject to RCW 48.43.0128, the Hearing
15
     Loss Exclusion discriminates against Plaintiffs and violates their insurance contract since
16
     Plaintiffs’ disability is a “substantial factor” in the design and administration of the
17
     exclusion of coverage. See Fell v. Spokane Transit Auth., 128 Wn.2d 618, 637, 911 P.2d 1319
18
     (1996).
19
               124.   By excluding coverage of all health care related to hearing loss, (except for
20
     cochlear implants and in 2020, BAHAs), Kaiser has discriminated, and continues to
21
     discriminate against Plaintiffs and the class they seek to represent, on the basis of
22
     disability, in violation of RCW 48.43.0128. As Kaiser’s contracts must be construed and
23
     applied without the Hearing Loss Exclusion pursuant to RCW 48.43.0128 and
24
     Washington contract law, Kaiser’s use of the Exclusion to deny coverage is also a breach
25
     of contract.
26
                                                                            SIRIANNI YOUTZ
                                                                      SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 30                        3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                           SEATTLE, WASHINGTON 98121
                                                                       TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 31 of 33




                                     VIII. DEMAND FOR RELIEF
1
            WHEREFORE, Plaintiffs request that this Court:
2
            1.     Certify this case as a class action; designate the named Plaintiffs as class
3
     representatives; and designate SIRIANNI YOUTZ SPOONEMORE HAMBURGER, Eleanor
4
     Hamburger, Richard E. Spoonemore, and John Waldo (of counsel) as class counsel;
5
            2.     Enter judgment on behalf of the Plaintiffs and the class due to Kaiser’s
6
     discrimination on the basis of disability under both Section 1557 and RCW 48.43.0128;
7
            3.     Declare that Kaiser may not apply the Hearing Loss Exclusion and/or
8
     other contract provisions, policies or practices that exclude or impermissibly limit
9
     coverage of medically necessary treatment on the basis of disability;
10
            4.     Enjoin Kaiser from applying the Hearing Loss Exclusion and/or other
11
     violations of the Affordable Care Act now and in the future;
12
            5.     Enter judgment in favor of Plaintiffs and the class for damages in an
13
     amount to be proven at trial due to Kaiser’s violation of Section 1557 of the Affordable
14
     Care Act and RCW 48.43.0128 of the Washington Insurance Code, and breach of its
15
     contracts with Plaintiffs and the class;
16
            6.     Award Plaintiffs and the class their attorney fees and costs under 42 U.S.C.
17
     § 1988 and Olympia S.S. Co. v. Centennial Ins. Co., 117 Wn.2d 37, 811 P.2d 673 (1991); and
18
            7.     Award such other relief as is just and proper.
19

20

21

22

23

24

25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 31                     3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                        SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
          Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 32 of 33




1         DATED: December 15, 2020.

2                                       SIRIANNI YOUTZ
                                        SPOONEMORE HAMBURGER PLLC
3
                                          s/ Eleanor Hamburger
4
                                        Eleanor Hamburger (WSBA #26478)
5
                                          s/ Richard E. Spoonemore
6                                       Richard E. Spoonemore (WSBA #21833)
                                        3101 Western Avenue, Suite 350
7                                       Seattle, WA 98121
8
                                        Tel. (206) 223-0303; Fax (206) 223-0246
                                        Email: ehamburger@sylaw.com
9                                                rspoonemore@sylaw.com
10
                                        Of Counsel:
11
                                          s/ John F. Waldo
12                                      John F. Waldo, Pro Hac Vice
                                        Law Office of John F. Waldo
13                                      2108 McDuffie St.
                                        Houston, TX 77019
14
                                        Tel. (206) 849-5009
15                                      Email: johnfwaldo@hotmail.com

16                                      Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26
                                                                   SIRIANNI YOUTZ
                                                             SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 32               3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                  SEATTLE, WASHINGTON 98121
                                                              TEL. (206) 223-0303 FAX (206) 223-0246
          Case 2:17-cv-01611-RSL Document 65 Filed 12/15/20 Page 33 of 33




1                                CERTIFICATE OF SERVICE
2
            I hereby certify that on December 15, 2020, I caused the foregoing to be
3    electronically filed with the Clerk of the Court using the CM/ECF system, which will
     send notification of such filing to the following:
4
           •   Mark A. Bailey
5
               mbailey@karrtuttle.com, sanderson@karrtuttle.com,
6
               mmunhall@karrtuttle.com

7          •   Eleanor Hamburger
               ehamburger@sylaw.com, matt@sylaw.com, theresa@sylaw.com,
8              stacy@sylaw.com
9
           •   Medora A Marisseau
10             MMarisseau@karrtuttle.com, astanton@karrtuttle.com, jlikit@karrtuttle.com

11         •   Richard E Spoonemore
               rspoonemore@sylaw.com, matt@sylaw.com, rspoonemore@hotmail.com,
12
               theresa@sylaw.com, stacy@sylaw.com
13
           •   John F. Waldo
14             johnfwaldo@hotmail.com

15         DATED: December 15, 2020, at Seattle, Washington.
16
                                              s/ Eleanor Hamburger
17                                          Eleanor Hamburger (WSBA #26478)
18
                                            Attorneys for Plaintiff

19

20

21

22

23

24

25

26
                                                                     SIRIANNI YOUTZ
                                                               SPOONEMORE HAMBURGER PLLC
     FOURTH AMENDED COMPLAINT (CLASS ACTION) – 33                3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:17-cv-01611-RSL]                                   SEATTLE, WASHINGTON 98121
                                                               TEL. (206) 223-0303 FAX (206) 223-0246
